20-1537
     Roche v. Garland
                                                                              BIA
                                                                      A091 479 159
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 25th day of October, two thousand twenty-
 5   two.
 6
 7   PRESENT: DEBRA ANN LIVINGSTON,
 8                 Chief Judge,
 9            WILLIAM J. NARDINI,
10            EUNICE C. LEE,
11                 Circuit Judges.
12   _____________________________________
13
14   GUETARY ROCHE, AKA GUETHARI
15   ROACH, AKA EUETARY ROCHE, AKA
16   GUITERO ROACH, AKA GUIDO ROCHE,
17   AKA GUDO ROK, AKA GUY ROACH,
18            Petitioner,
19
20                      v.                                  20-1537
21                                                          NAC
22   MERRICK B. GARLAND, UNITED
23   STATES ATTORNEY GENERAL,
24            Respondent.
25   _____________________________________
26
27   FOR PETITIONER:                    Thomas E. Moseley, Esq., Newark,
28                                      NJ.
 1   FOR RESPONDENT:             Brian M. Boynton, Acting Assistant
 2                               Attorney General; Mary Jane
 3                               Candaux, Assistant Director;
 4                               Stephen Finn, Trial Attorney,
 5                               Office of Immigration Litigation,
 6                               United States Department of
 7                               Justice, Washington, DC.

 8       UPON DUE CONSIDERATION of this petition for review of a

 9   Board of Immigration Appeals (“BIA”) decision, it is hereby

10   ORDERED, ADJUDGED, AND DECREED that the petition for review

11   is DISMISSED.

12       Petitioner Guetary Roche, a native and citizen of Haiti,

13   seeks review of an April 13, 2020 decision of the BIA denying

14   his third motion to reopen.     In re Guetary Roche, No. A 091

15   479 159 (B.I.A. Apr. 13, 2020).       We assume the parties’

16   familiarity with the underlying facts and procedural history.

17       In 1997, the BIA affirmed an immigration judge’s decision

18   ordering Roche deported for overstaying a visa and for an

19   aggravated felony based on a 1994 New York conviction for

20   first-degree assault.     The agency found Roche ineligible to

21   apply to adjust status given a 1990 Florida conviction for

22   cocaine possession.     Roche filed his third motion to reopen

23   in 2020 based on a Florida court’s 2018 vacatur of the

24   possession conviction.    We dismiss his petition for lack of

25   jurisdiction.
                                     2
 1          As an initial matter, because Roche was ordered removed

2    for    an   aggravated      felony,       our   review    is    limited    to

3    constitutional       claims     and       questions      of    law.        See

4    8 U.S.C. § 1252(a)(2)(C), (D); Durant v. I.N.S., 393 F.3d

5    113, 115 (2d Cir. 2004).            We review such claims de novo.

6    Pierre v. Holder, 588 F.3d 767, 772 (2d Cir. 2009).                       Our

7    review is further limited because Roche petitions for review

8    of the BIA’s discretionary decision not to reopen sua sponte.

 9          An alien may file one motion to reopen no later than 90

10   days     after     the      final     administrative           decision     is

11   rendered.        8 U.S.C.     § 1229a(c)(7)(A),          (C)(i);      8 C.F.R.

12   § 1003.2(c)(2).      There is no dispute that Roche’s 2020 motion

13   was untimely and number-barred because he filed approximately

14   24 years after his 1997 deportation order and it was his third

15   motion to reopen.           While there are exceptions to these

16   limitations, see 8 U.S.C. § 1229a(c)(7)(C)(ii)–(iv) (listing

17   exceptions); 8 C.F.R. § 1003.2(c)(3) (same), Roche does not

18   argue that any apply and he sought to reopen to pursue a

19   waiver of inadmissibility and adjustment of status, which are

20   not among those exceptions, see Matter of Yauri, 25 I. & N.

21   Dec. 103, 105 (B.I.A. 2009) (“emphasiz[ing] that untimely


                                           3
 1   motions to reopen to pursue an application for adjustment of

 2   status . . . do not fall within any of the statutory or

 3   regulatory exceptions to the time limits for motions to reopen

 4   before the Board and will ordinarily be denied”). 1                    Roche

 5   argues that the agency should have excused the time and number

 6   limitations because he “filed his motion to reopen as soon as

 7   [he] could obtain counsel.”          However, we do not consider this

 8   equitable tolling argument becasue he did not present it to

 9   the BIA.    See Lin Zhong v. U.S. Dep’t of Just., 480 F.3d 104,

10   107 n.1, 118–24 (2d Cir. 2007).

11        Thus, Roche’s motion necessarily relied on the BIA’s

12   authority to reopen his proceedings sua sponte.                   See Mahmood

13   v.   Holder,   570     F.3d   466,    469   (2d   Cir.    2009)    (“Because

14   Mahmood’s untimely motion to reopen was not excused by any

15   regulatory exception, his motion to reopen could only be

16   considered     upon     exercise     of     the   Agency’s    sua      sponte

17   authority.”);    see     also   8    C.F.R.   § 1003.2(a)     (version      in

18   effect until Jan. 15, 2021).              The BIA “invoke[s] [its] sua

19   sponte     authority    sparingly,        treating   it   .   .    .   as   an



     1 Roche’s motion to reopen also requested termination of his
     removal proceedings, but the vacated cocaine conviction was not
     the basis of his deportation order.
                                           4
1    extraordinary     remedy    reserved    for   truly     exceptional

2    situations.”     In re G-D-, 22 I. & N. Dec. 1132, 1133–34

3    (B.I.A. 1999); see In re J-J-, 21 I. & N. Dec. 976, 984

4    (B.I.A. 1997) (“The power to reopen on our own motion is not

5    meant to be used as a general cure for filing defects or to

6    otherwise circumvent the regulations, where enforcing them

7    might result in hardship.”).     We do not have jurisdiction to

8    review a BIA decision declining to reopen sua sponte because

9    that authority is “entirely discretionary.”      Ali v. Gonzales,

10   448 F.3d 515, 518 (2d Cir. 2006).        There is one exception:

11   “where the [BIA] may have declined to exercise its sua sponte

12   authority because it misperceived the legal background and

13   thought, incorrectly, that a reopening would necessarily

14   fail, remand to the [BIA] for reconsideration in view of the

15   correct law is appropriate.”     Mahmood, 570 F.3d at 469.

16       That is not the case here.          The BIA did not address

17   Roche’s eligibility to pursue a waiver of inadmissibility or

18   adjust his status, but simply found he had not shown an

19   exceptional    situation   warranting   discretionary   reopening.

20   See In re J-J-, 21 I. & N. Dec. at 984.        Roche argues that

21   the BIA misperceived the legal background and deviated from


                                      5
 1   its    settled     practice    in    determining           that   his   conviction

 2   remained valid for immigration purposes.                     While he is correct

 3   that    a   Florida      court      vacated          his    cocaine     possession

4    conviction, he is mistaken that this vacatur invalidated the

 5   conviction for immigration purposes. 2                      Roche contends that

 6   the Florida prosecutor’s observation that the state agreed to

 7   vacate the conviction after an “equitable review” and that

 8   vacatur     was    in   the    “interests        of    justice”       renders    the

 9   conviction invalid for immigration purposes because Saleh v.

10   Gonzales, states that a conviction is vacated on the merits

11   if there is “any suggestion that the conviction ha[s] been

12   improperly        obtained.”        495       F.3d    17,    25   n.8    (2d    Cir.

13   2007)(emphasis added).

14          There is no suggestion that the Florida court vacated

15   Roche’s conviction because it was improperly obtained.                         Roche

16   alleged in his motion to reopen that the Florida court vacated

17   the    cocaine     possession       conviction        as    “deficient     in   the

18   required due process rights” because he “was not advised on

19   the possible immigration impact at the time” he pled guilty.


     2 The issue of whether Roche’s vacated conviction remains valid
     for immigration purposes presents a question of law over which we
     have jurisdiction. See Sutherland v. Holder, 769 F.3d 144, 146
     (2d Cir. 2014).
                                               6
 1   Cert. Admin. Record at 27.               This allegation in the motion is

 2   not itself evidence, see Pretzantzin v. Holder, 736 F.3d 641,

 3   651 (2d Cir. 2013) (noting that “the arguments of counsel are

 4   not evidence”), and Roche’s other evidence did not establish

 5   that the conviction was vacated for that reason.                        During a

 6   hearing on the joint motion to vacate, the prosecutor informed

 7   the state court that an “equitable review process” had been

 8   conducted and the parties agreed that the cocaine possession

 9   charge should be vacated “in the interest of justice.”                         Cert.

10   Admin. Record at 35.           The hearing transcript contains no

11   mention of substantive or procedural error in the conviction.

12   Roche did not provide evidence, such as a motion or written

13   request,   to    establish         why    the     prosecutor        reviewed    the

14   conviction.

15        Moreover,    Roche’s      1990       cocaine    possession        conviction

16   became final before Padilla v. Kentucky, 559 U.S. 356, 374–

17   75   (2010),    which   held       that       criminal    defense     counsel    is

18   required   to     inform       a     defendant           of   the    immigration

19   consequences of a conviction, and Padilla does not apply

20   retroactively.     See Chaidez v. United States, 568 U.S. 342,

21   358 (2013).     Accordingly, the cocaine possession conviction


                                               7
1   remained valid for immigration purposes and the BIA did not

2   “misperceive[] the legal background” in declining to reopen

3   sua sponte.   Mahmood, 570 F.3d at 469.

4       For the foregoing reasons, the petition for review is

5   DISMISSED.    All pending motions and applications are DENIED

6   and stays VACATED.

7                                FOR THE COURT:
8                                Catherine O’Hagan Wolfe,
9                                Clerk of Court




                                   8